It is ordered that the printed opinion handed down in this case on January 6, 1930, be amended by striking out the last clause in the *690second sentence of section 1 at the top of page 2, reading “ in exchange for 3,000 shares of the seven per cent preferred stock of the Furnace Company, at 85 and accrued dividends,” and substituting therefor the following: “ for which it paid partly in shares of the seven per cent preferred stock of the Furnace Company, at 85 and accrued dividends, and partly in cash.” See 280 U. S. 351, 354.